Citation Nr: 1449838	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-06 233	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of colon cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to January 1987, with prior inactive service.  

This matter comes before the Board of Veterans' Appeals from a   RO decision.  The Veteran presented sworn testimony in support of her appeal during a videoconference hearing before the undersigned Veterans Law Judge in June 2014.  Subsequent to the June 2014 hearing, the Veteran presented additional documentary evidence, along with a waiver of initial RO review.  

The evidence suggests the Veteran has residual conditions from treatment for her colon cancer, to include depression, cognitive impairment, bowel problems, and neuropathy of the upper and lower extremities.  The Veteran's hearing testimony and the 2014 letter from her physician also implicate a claim for a total disability rating based on individual unemployability (TDIU).  None of these issues has been considered by the RO, but in light of the grant herein, they are REFERRED for adjudication.


FINDING OF FACT

The Veteran's colon cancer was etiologically related to chemical exposures during her period of active service.


CONCLUSION OF LAW

Service connection for residuals of colon cancer is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran was diagnosed with colon cancer nearly twenty years after her discharge from active service.  Fortunately, her treatment was successful, and she has not had a recurrence, although she apparently has secondary residuals including neurological problems related to the chemotherapy treatment she underwent.  

The Veteran initially claimed that colon cancer was caused wholly or in part by asbestos exposure during service.  Indeed, the VA has conceded her exposure to asbestos during service in light of known asbestos at her duty stations and her occupational responsibilities.  Several medical opinions, both for and against an etiological relationship between the Veteran's asbestos exposure and her colon cancer are of record.  

In the spring of 2014, however, apparently in conjunction with preparation for the June 2014 videoconference hearing, the Veteran's representative researched other toxic exposures at the locations where the Veteran's duty stations were.  It was discovered that she was likely exposed to multiple toxic chemicals, to include benzene, at the Whiting Field Naval Air Station.  Two of her treating physicians have presented medical opinions to the effect that it is medically more likely than not that the Veteran's cancer was caused by exposure to chemicals such as benzene and vinyl chloride, and that asbestos caused or contributed to her colon cancer.  In support of these opinions, the physicians and the Veteran herself note that she has no other likely risk factors and no genetic propensity for colon cancer.  

The Board finds that these informed and competent opinions rendered by physicians who have expertise in their fields as well as great familiarity with the Veteran herself, in conjunction with the earlier opinions predicated upon exposure to asbestos, support the Veteran's claim for service connection for residuals of colon cancer as due to toxic exposures during her period of service.  

As noted, there is also a negative opinion provided by a VA examiner.  Even that opinion, however, acknowledged the possibility of a relationship between asbestos exposure and colon cancer.  Regardless, to the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the 

Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

The benefit sought is therefore granted.


ORDER

Service connection for residuals of a colon cancer is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


